DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 11/27/2019.
Claims 1-7, 17, 18, and 21-31 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 17, 18, and 21-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2015/0358094 A1; hereafter Yi).


With respect to claim 1, Yi discloses a method for controlling measurement reporting, comprising:
receiving (400, 410, 420, 430, 440 in FIG. 4), by a terminal (10, UE in FIG. 1), a preset signaling from a network device (20, BS in FIG. 1), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used to activate or deactivate a measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1); and
controlling (400, 410, 420, 430, 440 in FIG. 4), by the terminal (10, UE in FIG. 1), reporting of a measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field).


With respect to claim 2, Yi further discloses wherein the preset signaling comprises a first signaling, and the first signaling is used to indicate to deactivate the measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1).

With respect to claim 3, Yi further discloses wherein the controlling, by the terminal (10, UE in FIG. 1), reporting of the measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling, comprises:
400, 410, 420, 430, 440 in FIG. 4), by the terminal (10, UE in FIG. 1), that the measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1) is disabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the first signaling.

With respect to claim 4, Yi further discloses wherein the preset signaling comprises a second signaling, and the second signaling is used to indicate to activate the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1).

With respect to claim 5, Yi further discloses wherein the controlling, by terminal, reporting of the measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling, comprises:
determining, by the terminal (10, UE in FIG. 1), that the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is enabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the second signaling.

With respect to claim 6, Yi further discloses wherein a type of the preset signaling comprises any one of followings: a physical downlink control channel (PDCCH) signaling (paragraph [0042]), a medium access control (MAC) control unit (CE), and a radio resource control (RRC) signaling.

With respect to claim 7, Yi further discloses wherein a bit number of a field in the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) for activating or deactivating the measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1) is 1 (TABLE 5).

With respect to claim 17, Yi discloses a terminal (10, UE in FIG. 1), comprising: 
a processor (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), a memory, a communication interface, and one or more programs (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), 
wherein the one or more programs are stored in the memory (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]) and configured to be executed by the processor to perform:
receiving a preset signaling (400, 410, 420, 430, 440 in FIG. 4) from a network device (20, BS in FIG. 1), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used to activate or deactivate a measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1): and
controlling reporting (400, 410, 420, 430, 440 in FIG. 4) of a measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field).


With respect to claim 18, Yi discloses a network device (20, BS in FIG. 1), comprising: 
a processor (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), a memory, a transceiver, and one or more programs (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), 
wherein the one or more programs are stored in the memory (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]) and configured to be executed by the processor to perform:
sending a preset signaling (400, 410, 420, 430, 440 in FIG. 4), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used by a terminal (10, UE in FIG. 1) to activate or deactivate a measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) to control reporting (400, 410, 420, 430, 440 in FIG. 4) of a measurement report (paragraphs [0060], [0062], [0063]).

With respect to claim 21, Yi further discloses wherein the preset signaling comprises a first signaling, and the first signaling is used to indicate to deactivate the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1).

With respect to claim 22, Yi further discloses wherein the processor is further configured to perform:
400, 410, 420, 430, 440 in FIG. 4) of the terminal (10, UE in FIG. 1) is disabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the first signaling.

With respect to claim 23, Yi further discloses wherein the preset signaling comprises a second signaling, and the second signaling is used to indicate to activate the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1).

With respect to claim 24, Yi further discloses wherein the processor is further configured to perform:
determining that the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is enabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the second signaling.

With respect to claim 25, Yi further discloses wherein a type of the preset signaling comprises any one of followings: a physical downlink control channel (PDCCH) signaling (paragraph [0042]), a medium access control (MAC) control unit (CE), and a radio resource control (RRC) signaling.

With respect to claim 26, Yi further discloses wherein a bit number of a field in the preset signaling for activating or deactivating the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is 1 (TABLE 5).

With respect to claim 27, Yi further discloses wherein the preset signaling comprises a first signaling, and the first signaling is used to indicate to deactivate the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1).

With respect to claim 28, Yi further discloses wherein the first signaling is used by the terminal (10, UE in FIG. 1) to disable the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) within a preset time period (paragraph [0059], see the signal transmission period and/or offset).

With respect to claim 29, Yi further discloses wherein the preset signaling comprises a second signaling, and the second signaling is used to indicate to activate the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1).

With respect to claim 30, Yi further discloses wherein the second signaling is used by the terminal (10, UE in FIG. 1) to enable the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) within a preset time period (paragraph [0059], see the signal transmission period and/or offset).

With respect to claim 31, Yi further discloses wherein a type of the preset signaling comprises any one of followings: a physical downlink control channel (PDCCH) signaling paragraph [0042]), a medium access control (MAC) control unit (CE), and a radio resource control (RRC) signaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 19, 2021